Citation Nr: 0638225	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-24 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Propriety of the reduction in the evaluation for 
residuals of a fracture to the transverse process, L3, from 
20 percent to 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture to the transverse process, L3.  

4.  Entitlement to a compensable disability evaluation for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1966 to April 
1969 and from December 1977 to August 1979.  The discharge 
from the second period of service was under other than 
honorable conditions.

In January 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia reduced the 
evaluation for the low back disability from 20 to 
noncompensable effective May 1, 1988.  The veteran perfected 
an appeal of this decision.  In February 1989, the Board of 
Veterans' Appeals (Board) remanded this issue to the RO for 
additional development.  In November 1989, the RO determined 
that the reduction should have been to 10 percent rather than 
noncompensable.  It determined that the grant of a 10 percent 
rating from the date of the reduction constituted a full 
grant of the benefits sought on appeal.  In February 1990, 
the RO informed the veteran of this decision and told him 
that if it did not hear from him in 30 days, his appeal would 
be deemed withdrawn.  Later that month the RO told the 
veteran that no further action would be taken on his notice 
of disagreement, which was considered withdrawn.

At the time of the RO's actions, a notice of disagreement or 
substantive appeal could be withdrawn by the appellant or his 
authorized representative, but the withdrawal had to be in 
writing.  38 C.F.R. § 19.125(a)-(c) (1989).  The agency of 
original jurisdiction was specifically prohibited from 
withdrawing a notice of disagreement or substantive appeal 
after the filing of either.  38 C.F.R. § 19.125(c).

Because neither the veteran nor his representative withdrew 
the notice of disagreement or substantive appeal in writing, 
the appeal of the reduction from 20 percent remains pending.

The other matters on appeal arise from a May 2003 rating 
determination of the RO.  

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The veteran will be advised if further 
action is required on his part.


FINDINGS OF FACT

1.  At the time of reduction in the 20 percent evaluation for 
residuals of a fracture to the transverse process, the 
evidence did not show improvement in the disability.  

2.  The veteran's residuals of a fracture to the transverse 
process, L3, result in no more than moderate limitation of 
motion.

3.  Residuals of a fracture to the transverse process, L3, do 
not result in incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and he experiences no more than moderate 
limitation of motion of the lumbar spine with no neurological 
symptoms.

4.  There has been no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

5.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and there has been no demonstration of excessive 
redundant tissue; nor have they been shown to cause 
persistent bleeding, anal fissures, or secondary anemia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as the result of active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The 20 percent evaluation for residuals of a fracture to 
the transverse process, L3 is restored.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Codes 
5285, 5290, 5293 (2002).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture to the transverse process, L3, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235 to 5243, 5285, 5290, 5293 (2002, 
2003, 2006).

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2002 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The December 2002 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As to the 
claims for increased ratings, the Court has held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  The veteran was also afforded a VA examination.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Reduction in the Evaluation for Residuals 
of a Fracture to the Transverse Process, 
L3 from 20 percent to 10 percent 
disabling.

VA outpatient treatment records dated in October 1986 show 
complaints of chronic low back pain with intermittent 
radiation of pain to the left lower extremity.  The veteran 
was also noted to be complaining of increased back pain when 
sneezing and to have occasional numbness on the lateral side 
of the left leg.  There were no bowel or bladder complaints.  
There was some tenderness over the left side of the L4-5 area 
with slight muscle spasm.  The veteran had good range of 
motion of the spine.  

In a January 1987 rating determination, the RO increased the 
evaluation for the back disability from noncompensable to 20 
percent, effective September 3, 1986.  

The veteran underwent a VA examination in December 1987.  At 
the time of the examination, the veteran complained of lower 
back and left and right outside leg pain.  He also noted 
having lower back muscle spasms.  

On examination, the examiner observed that the history was 
suggestive of periodic episodes of low back spasm and left 
leg pain radiation; however, the veteran was in remission at 
the time of the examination.   

Physical examination revealed a normal posture.  The spine 
motion was noted to be "good."  The veteran could flex to 
reach his ankles when standing and could reach the ankle 
level when sitting up on the examination table.  Lasegue 
tests were normal as was straight leg raising testing.  X-
rays of the lumbar spine were normal.  There was no gross 
fracture of the transverse process.  Reflexes were normal.  
Knee jerks were normal.  Ankle jerks were absent.  

The veteran stated that he had been to a VA facility on 
several occasions where tranquilizers had been prescribed.  
The veteran was noted to attend the outpatient treatment 
clinic where analgesics had been given.  The diagnosis was 
history of low back strain in remission.  

In January 1988, the RO reduced the disability evaluation 
from 20 percent to noncompensable based upon the results of 
the examination.

In his April 1988 substantive appeal, the veteran stated that 
he had almost constant pain and that he remained on 
medication and was still having pain.  He noted that he could 
no longer do heavy labor and was involved with vocational 
rehabilitation.  He stated that the injury had caused much 
hardship by interfering with his career and family life.  

In February 1989, the Board remanded this matter for further 
development.  

In April 1989, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having back and leg pain.  The veteran complained of 
low back pain with periodic sciatic type pain.  He required 
the use or muscle relaxers at times.  

Physical examination revealed the veteran could flex to touch 
his ankles when standing and when lying on the table.  Side 
bending was satisfactory.  Lasegue testing and straight leg 
testing were normal.  Knee jerks were normal but ankle jerks 
were absent.  X-rays showed no residual of a fracture and no 
narrowed disc space.  

Under the rating criteria in effect at the time of the RO's 
actions, a 20 percent rating was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating was assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation 
was assigned for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293.

While the veteran was reported to be in remission at the time 
of his December 1987 VA examination, the was veteran reported 
having constant low back pain even with the use of 
medication, and was found to have absent ankle reflexes, and 
the examiner described episodic attacks.  The Board further 
observes that at the time of his April 1989 VA examination, 
the veteran again reported having low back pain with the 
additional report of sciatic type pain.  The veteran's ankle 
jerks were again noted to be absent.  The examiner indicated 
that the veteran's symptoms were periodic in nature.

The complaints and the findings on the December 1987, and 
April 1989 VA examinations, did not show improvement in his 
low back disability.  The examinations did show ongoing 
symptoms and recurring attacks consistent with a 20 percent 
rating under Diagnostic Code 5293.  The evidence did not 
demonstrate improvement.  

As improvement was not shown, restoration of the 20 percent 
disability evaluation is warranted.  


Increased Rating for Residuals of a Fracture to the 
Transverse Process, L3

Based upon the above, the veteran's disability evaluation for 
his residuals of a fracture to the transverse process, L3, 
has been increased to 20 percent.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  
The effect of flare-ups is also to be considered.  38 C.F.R. 
§§ 4.40, 4.45.

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

As discussed below, VA altered the criteria for rating back 
disabilities during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The newest rating criteria, effective September 26, 2003, 
provide for rating low back disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  As 
just noted, the General Rating Formula provided new criteria 
for rating the orthopedic component of intervertebral disc 
disease.

At the time of his January 2003 VA examination, the veteran 
reported that he suffered from back pain and that he had been 
diagnosed with things such as sciatica, peripheral 
neuropathy, low back pain, and arthritis.  The veteran stated 
that his current symptoms included constant low back pain 
that radiated to the bilateral legs to the level of his 
ankles, the left leg being more affected than the right, and 
numbness in the bilateral legs below the level of the knee.  
The veteran stated that his pain was aggravated by coughing 
and sneezing, and he was limited in his ability to stand for 
more than a couple of minutes at a time, walk for more than 
50 yards, or sit for prolonged periods.  The veteran took 
Lodine and Tramadol for his pain.  He stated that he had 
great difficulty sleeping due to his back pain and the 
unusual positions that he had to assume to minimize his pain 
during the night.  

Physical examination revealed that the veteran had a normal 
gait and posture.  There was no radiation pain or muscle 
spasm on examination.  There was tenderness to palpation of 
the paraspinous lumbar muscles.  Straight leg test was 
negative, bilaterally.  Range of motion for the lumbar spine 
was as follows:  Flexion to 45 degrees with pain at the 
extreme; extension to 10 degrees with pain at the extreme; 
right and left lateral flexion to 20 degrees, respectively, 
with pain at the extremes; and right and left rotation to 20 
degrees, with pain at the extremes.  Pain was noted to have a 
major impact on function.  There was no ankylosis.  

Neurological examination revealed motor function of the 
bilateral lower extremities to be 5/5.  Sensation was intact.  
DTRs were 1+ at the bilateral knees and 0 at both ankles.  X-
rays of the lumbar spine revealed mild degenerative disc 
disease, L5-S1, with an otherwise negative lumbar spine.  

A diagnosis of residuals of a fracture of the transverse 
process L3 was rendered.  The examiner indicated that the 
veteran noted residuals of sciatica and limited range of 
motion.  His current functional limitations included no 
prolonged standing for longer than a couple of minutes, no 
walking greater than 50 yards, and no prolonged sitting.  

As to DC 5285, the Board notes that there has been no 
demonstrable deformity of vertebral body shown; therefore, an 
additional 10 percent would not be warranted. 

An evaluation in excess of 20 percent under DC 5292 would not 
be warranted as severe limitation of motion has not been 
demonstrated.  At the time of his January 2003 VA 
examination, the veteran still had forward flexion to 45 
degrees, extension to 10 degrees, right and left lateral 
bending to 20 degrees, and right and left rotation to 20 
degrees.  

Given the foregoing, the criteria for an increased evaluation 
requiring severe limitation of motion of the lumbar spine 
have not been met under the old rating criteria.

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
objective medical findings at the time of the VA examination 
reveal that the veteran was shown to have no more than 
moderate limitation of motion.  Moreover, no VA examiner has 
described the veteran's condition as being severe in nature.  
As such, the criteria for a 40 percent disability evaluation 
have not been met under DC 5293.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the veteran's lumbar spine would 
warrant findings of no more than moderate limitation of 
motion under Diagnostic Code 5292, even when taking into 
account the DeLuca factors, and would not result in an 
evaluation in excess of 20 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy.  The Board does 
note that the veteran reported having sciatica, but the 
objective medical findings did not reveal any such 
neurological findings.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess of 
20 percent would not be warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.


Hemorrhoids

Service connection is currently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.

At the time of a January 2003 VA examination, the veteran 
reported having frequently recurring hemorrhoids.  He denied 
that the hemorrhoids were thrombosed.  The veteran did note 
some stool leakage that he stated occurred on a daily basis.  
The amount was slight to moderate.  He did not use a pad.  
The veteran stated that his hemorrhoids bled as frequently as 
two to three times per month.  His usual treatment regimen 
involved Preparation H, sitz baths, and good hygiene.  The 
veteran indicated that he had lost no time from work for this 
condition.  

Rectal examination revealed normal tone with no masses.  
Guaiac was negative.  There was an external hemorrhoid 
present at 3 o'clock that was reducible.  There was no 
evidence of bleeding or thrombosis.  There was no excessive 
redundant tissue.  The examiner indicated that there was no 
associated anemia or malnutrition.  

In his April 2004 notice of disagreement, the veteran 
reported that he had recurring hemorrhoids.  

The most recent examination shows that the veteran does not 
have large, thrombotic, or irreducible hemorrhoids.  It was 
also specifically found that there was not excessive 
redundant tissue, which would be evidence of frequent 
recurrences.  There have been no findings of fissures or 
secondary anemia.  There have been reports of bleeding, but 
this has not been demonstrated on clinical evaluation, and in 
any event, the veteran does not have most of the findings 
needed for a compensable evaluation.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected hemorrhoids or residuals 
of a fracture to the transverse process, L3, have resulted in 
frequent periods of hospitalization.  Indeed, there have been 
no periods of hospitalization. Moreover, there have been no 
findings that the veteran's hemorrhoids or residuals of a 
fracture to the transverse process, L3, have caused marked 
interference with employment.  The veteran is reportedly 
employed full time, and there have been no reports of lost 
income or other economic impacts from the back or hemorrhoid 
disabilities.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is denied.

Restoration of a 20 percent disability evaluation for 
residuals of a fracture to the transverse process, L3, is 
granted, subject to regulations governing monetary benefits.

An evaluation in excess of 20 percent for residuals of a 
fracture to the transverse process, L3, is denied.  

A compensable disability evaluation for hemorrhoids is 
denied.  



REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

In an October 2002 outpatient treatment record, the veteran 
reported that he served with the Marine Corps, was trained as 
a motor transport mechanic and was assigned to the 5th 
Communications Battalion, serving in the Da Nang area of 
Vietnam from August 1967 to September 1968.  He served 
primarily as a driver.  Service personnel records confirm the 
veteran's service with this unit at Da Nang, and that his 
primary duty was as an auto mechanic.

He described stressors that consisted of being told of a 
close friend who had been tortured and had had his penis 
amputated and placed in his mouth and was found floating in 
the river; hiding behind a wall in a village while Viet Cong 
came through the building where he was hiding; seeing mounds 
of mutilated bodies lined up after the Tet offensive; seeing 
a Viet Cong soldier tortured by ARVN troops by having his 
head held under water and then having the weapons turned on 
the veteran after he observed what was happening to the Viet 
Cong soldier; being shot at while driving on several 
occasions; and riding shotgun in a truck that hit a 
Vietnamese male who was thrown up on the truck's hood with 
his eyes looking at the veteran's face.

The examiner diagnosed PTSD due to these stressors.  Some of 
the stressors, such as being shot at, would show 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  VA has an obligation to obtain evidence in 
support of the contentions regarding participation in combat, 
and in support of stressors, where it finds a veteran did not 
participate in combat or the claim is based on non-combat 
stressors; or to explain why such efforts cannot be made.  
Daye v. Nicholson, No. 05-2475 (U.S. Vet. App. Nov. 22, 
2006).  Efforts have not yet been made to confirm the 
veteran's participation in combat or to obtain credible 
supporting evidence of the claimed stressors.

Accordingly, this claim is remanded for the following:

The Commandant of the Marine Corps, or 
other appropriate agency of the service 
department, should be asked to provide 
supporting evidence of the stressors 
described above, or that the veteran's 
unit was involved in combat (such as 
coming under enemy fire).  If additional 
information is needed from the veteran, 
he should be advised to provide it.

The claim should then be readjudicated.  
If it remains denied, a supplemental 
statement of the case should be issued.  
The claim should be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


